DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on May 28, 2019.  Claims 1-20 were originally received for consideration.  No preliminary amendments for the claims have been received.
2.	Claims 1-20 are currently pending consideration.

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on May 28, 2019, is attached to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pead (U.S. Patent Pub. No. US 2018/0144153).


Regarding claim 1, Pead discloses: 
A method for protecting user data while performing third-party account registration, comprising: 
receiving from a third party a request for personal data of a user (paragraphs 0008-0009, 0024, 0030:  a third-party sends a verification request to the user for personal information); 
requesting the user to authenticate the request for the personal data (paragraphs 0030-0033:  the user interacts to provide authorization for the digital verification system to process the request and provide the data with the third party); 
the user interacts to provide authorization for the digital verification system to process the request and provide the data with the third party); and 
in response to receiving from the user the authentication, providing the third party the personal data of the user (paragraph 0031:  upon receiving authorization by the user to provide the personal information, granting permission to share the defined portion of the user’s personally identifiable information), wherein a portion of the personal data that is provided to the third party is altered (paragraphs 0084-0085, 0111:  user can provide an alias to the third party).  Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Pead discloses: 
The method of claim 1, further comprising: 
receiving the personal data from the user (paragraphs 0031-0033:  sharing the user’s personal information); 
receiving the portion of the personal data that is altered (paragraphs 0084-0085, 0111:  user can provide an alias to the third party); and 
mapping to the user the portion of the personal data that is altered (paragraph 0111:  alias is associated with the previously created blockchain of the user). Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Pead discloses: 
The method of claim 1, further comprising: 
storing identifying information about the third party (paragraph 0028, 0043-0045:  storing information representing a user’s interaction with a third party provider). Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Pead discloses: 

receiving from the user a parameter respecting use of the portion of the personal data that is altered (paragraphs 0037, 0064-0065:  allows to user to limit the amount or detail of information being shared and can also include a time frame, product category corresponding to the lifetime value).  Claim 6 is rejected as applied above in rejecting claim 5.  Furthermore, Pead discloses: 
The method of claim 5, wherein the parameter limits the third party from obtaining information from the portion of the personal data that is altered (paragraphs 0037, 0064-0065:  allows to user to limit the amount or detail of information being shared and can also include a time frame, product category corresponding to the lifetime value). Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Pead discloses: 
The method of claim 1, further comprising: 
receiving from the user a parameter, wherein the parameter allows use of personal data of the user (paragraphs 0037, 0064-0065:  allows to user to limit the amount or detail of information being shared and can also include a time frame, product category corresponding to the lifetime value); and 
using the personal data to forward communication to the user from the third party (paragraphs 0029-00-30:  the third party provides an offer based on the user provided personal information). Regarding claim 8, Pead discloses: 
A computer system for protecting user data while performing third-party account registration, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more 
receiving from a third party a request for personal data of a user (paragraphs 0008-0009, 0024, 0030:  a third-party sends a verification request to the user for personal information);
requesting the user to authenticate the request for the personal data (paragraphs 0030-0033:  the user interacts to provide authorization for the digital verification system to process the request and provide the data with the third party);
receiving from the user an authentication (paragraphs 0030-0033:  the user interacts to provide authorization for the digital verification system to process the request and provide the data with the third party); and
in response to receiving from the user the authentication, providing the third party the personal data of the user, wherein a portion of the personal data that is provided to the third party is altered (paragraph 0031:  upon receiving authorization by the user to provide the personal information, granting permission to share the defined portion of the user’s personally identifiable information), wherein a portion of the personal data that is provided to the third party is altered (paragraphs 0084-0085, 0111:  user can provide an alias to the third party).   Claim 10 is rejected as applied above in rejecting claim 8.  Furthermore, Pead discloses: 
The computer system of claim 8, further comprising: 
receiving the personal data from the user (paragraphs 0031-0033:  sharing the user’s personal information); 
receiving the portion of the personal data that is altered (paragraphs 0084-0085, 0111:  user can provide an alias to the third party); and 
alias is associated with the previously created blockchain of the user).Claim 11 is rejected as applied above in rejecting claim 8.  Furthermore, Pead discloses: 
The computer system of claim 8, further comprising: 
storing identifying information about the third party (paragraph 0028, 0043-0045:  storing information representing a user’s interaction with a third party provider).  Claim 12 is rejected as applied above in rejecting claim 8.  Furthermore, Pead discloses: 
The computer system of claim 8, further comprising: 
receiving from the user a parameter respecting use of the portion of the personal data that is altered (paragraphs 0037, 0064-0065:  allows to user to limit the amount or detail of information being shared and can also include a time frame, product category corresponding to the lifetime value).  Claim 13 is rejected as applied above in rejecting claim 12.  Furthermore, Pead discloses: 
The computer system of claim 12, wherein the parameter limits the third party from obtaining information from the portion of the personal data that is altered (paragraphs 0037, 0064-0065:  allows to user to limit the amount or detail of information being shared and can also include a time frame, product category corresponding to the lifetime value). Regarding claim 14, Pead discloses: 
A computer program product for protecting user data while performing third-party account registration, comprising: 

receiving from a third party a request for personal data of a user (paragraphs 0008-0009, 0024, 0030:  a third-party sends a verification request to the user for personal information);
requesting the user to authenticate the request for the personal data (paragraphs 0030-0033:  the user interacts to provide authorization for the digital verification system to process the request and provide the data with the third party);
receiving from the user an authentication (paragraphs 0030-0033:  the user interacts to provide authorization for the digital verification system to process the request and provide the data with the third party); and 
in response to receiving from the user the authentication, providing the third party the personal data of the user (paragraph 0031:  upon receiving authorization by the user to provide the personal information, granting permission to share the defined portion of the user’s personally identifiable information), wherein a portion of the personal data that is provided to the third party is altered (paragraphs 0084-0085, 0111:  user can provide an alias to the third party).  
Claim 16 is rejected as applied above in rejecting claim 14.  Furthermore, Pead discloses: 
The computer program product of claim 14, further comprising: 
receiving the personal data from the user (paragraphs 0031-0033:  sharing the user’s personal information);
receiving the portion of the personal data that is altered (paragraphs 0084-0085, 0111:  user can provide an alias to the third party); and 
alias is associated with the previously created blockchain of the user).Claim 17 is rejected as applied above in rejecting claim 14.  Furthermore, Pead discloses: 
The computer program product of claim 14, further comprising: 
storing identifying information about the third party (paragraph 0028, 0043-0045:  storing information representing a user’s interaction with a third party provider).  Claim 18 is rejected as applied above in rejecting claim 14.  Furthermore, Pead discloses:
The computer program product of claim 14, further comprising: 
receiving from the user a parameter respecting use of the portion of the personal data that is altered (paragraphs 0037, 0064-0065:  allows to user to limit the amount or detail of information being shared and can also include a time frame, product category corresponding to the lifetime value).  Claim 19 is rejected as applied above in rejecting claim 18.  Furthermore, Pead discloses: 
The computer program product of claim 18, wherein the parameter limits the third party from obtaining information from the portion of the personal data that is altered (paragraphs 0037, 0064-0065:  allows to user to limit the amount or detail of information being shared and can also include a time frame, product category corresponding to the lifetime value).  Claim 20 is rejected as applied above in rejecting claim 14.  Furthermore, Pead discloses: 
The computer program product of claim 14, further comprising: 
receiving from the user a parameter, wherein the parameter allows use of personal data of the user; and using the personal data to forward communication to the user from the third party allows to user to limit the amount or detail of information being shared and can also include a time frame, product category corresponding to the lifetime value).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pead (U.S. Patent Pub. No. US 2018/0144153). 

Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Pead does not explicitly disclose that the portion of the personal data that is provided to the third party is all of the personal data.  Pead discloses sharing personal data (paragraph 0007:  user shares their personal digital data among third-party providers), but does not explicitly say that the personal data is “all” of the data. As rejected above, the term “all” is indefinite as it is implies all the personal data of a user which is unlimited in scope.  Furthermore, Pead discloses the limiting of the amount of user information which is disclosed based on 

Claim 9 is rejected as applied above in rejecting claim 8.  Furthermore, Pead does not explicitly disclose that the portion of the personal data that is provided to the third party is all of the personal data.  Pead discloses sharing personal data (paragraph 0007:  user shares their personal digital data among third-party providers), but does not explicitly say that the personal data is “all” of the data. As rejected above, the term “all” is indefinite as it is implies all the personal data of a user which is unlimited in scope.  Furthermore, Pead discloses the limiting of the amount of user information which is disclosed based on a user preference including limiting the amount and/or the detail of the information (paragraph 0037).  However, this is merely a user preference and if the user wished to share all the available information, there is nothing in Pead prohibiting such disclosure or if the user merely wants to supply an alias or another limited amount of “altered” data, the user can also provide only altered data.   Therefore, it would have been obvious to one of ordinary skill in the art to disclose “all” of the personal information available to a third party provider if the user deemed it beneficial for increased offers (paragraph 0030).  

Claim 15 is rejected as applied above in rejecting claim 14.  Furthermore, Pead does not explicitly disclose that the portion of the personal data that is provided to the third party is all of the personal data.  Pead discloses sharing personal data (paragraph 0007:  user shares their personal digital data among third-party providers), but does not explicitly say that the personal data is “all” of the data. As rejected above, the term “all” is indefinite as it is implies all the personal data of a user which is unlimited in scope.  Furthermore, Pead discloses the limiting of the amount of user information which is disclosed based on a user preference including limiting the amount and/or the detail of the information (paragraph 0037).  However, this is merely a user preference and if the user wished to share all the available information, there is nothing in Pead prohibiting such disclosure or if the user merely wants to supply an alias or another limited amount of “altered” data, the user can also provide only altered data.   Therefore, it would have been obvious to one of ordinary skill in the art to disclose “all” of the personal information available to a third party provider if the user deemed it beneficial for increased offers (paragraph 0030).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAVEH ABRISHAMKAR/
05/16/2021Primary Examiner, Art Unit 3649